Citation Nr: 0914828	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for appendiceal cancer, also claimed as 
multiple cancers.  

3.  Entitlement to service connection for appendiceal cancer, 
also claimed as multiple cancers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied a claim for service 
connection for PTSD and reopened and denied a claim for 
appendiceal cancer.  Notwithstanding the RO's action, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen the prior final decision 
regarding service connection for appendiceal cancer.  Jackson 
v. Principi, 265 F.3d 1366 (2001).

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD and for multiple cancers are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A claim for service connection for appendiceal cancer was 
denied in July 2002, and the Veteran did not appeal.

2.  The evidence added to the record since the July 2002 
rating decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied a claim for 
service connection for appendiceal cancer, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final July 2002 rating 
decision is new and material, and the claim is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for appendiceal cancer, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Reopening a Claim for Service Connection for Cancer

The record reflects that the original claim for service 
connection for appendiceal cancer was denied by a rating 
decision in July 2002 because it was not a type of cancer 
that could be presumed to be caused by herbicide exposure 
under 38 C.F.R. § 3.309(e).  The Veteran did not file an 
appeal, and the decision became final at the end of the 
statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Because of this, the Veteran's claim for service 
connection for appendiceal cancer, or related cancers, can 
only be reopened if new and material evidence has been 
submitted since the earlier decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for "cancers due to Agent Orange exposure" in 
February 2005. 


Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence relative to the claim for cancer that was of 
record at the time of the July 2002 decision consisted of the 
Veteran's service treatment records and VA treatment records 
dated between June 2000 and June 2002. 

Evidence relative to the claim for cancer that has been 
associated with the claims folder since the July 2002 rating 
decision includes records of the Veteran's Social Security 
Administration (SSA) disability claim records, ongoing VA 
treatment records, National Institute of Health (NIH) 
treatment records dated between May and August 2004, 
treatment records from Good Samaritan Hospital dated in 
February and March 2000, letters from J.C., M.D., dated in 
March and April 2000, treatment records from R.C., M.D., 
dated between August 1999 and July 2000, and a VA medical 
opinion dated in March 2005.  

The Veteran's 2002 claim was denied because his cancer was 
not of a type that could be presumed to be caused by 
herbicide exposure.  The evidence submitted since that time 
is new as it was not previously considered by the RO.  It is 
also material in that it shows that the Veteran was diagnosed 
with recurrent bladder cancer described in the treatment 
records as soft tissue tumors.  In § 3.309(e), certain 
cancers identified as soft tissue sarcomas are presumed to be 
caused by herbicide exposure.  Therefore, it was proper for 
the RO to reopen the Veteran's claim in order to seek a 
medical determination as to whether his particular cancers 
are included among the presumptive conditions identified in 
§3.309(e).  The Board finds that the evidence submitted since 
the July 2002 rating decision is sufficient to reopen the 
claim for service connection for cancer.  


ORDER


New and material evidence having been submitted, the claim 
for service connection for multiple cancers, including 
appendiceal cancer, is reopened.  To that extent only, the 
appeal is granted.


REMAND

Further development is necessary prior to adjudication of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  In the August 2005 
rating action on appeal, the RO noted that the claim for 
service connection for "Depression, now claimed as PTSD is 
considered reopened."  

There was no further discussion of any prior final decision 
in the current rating decision and it is unclear on what 
basis the RO determined that there was a claim to reopen.  In 
a November 1992 rating decision which considered the 
Veteran's claim for compensation and pension, the RO noted a 
diagnosis of depression and rated it as 10 percent disabling 
for pension purposes.  The accompanying notice to the Veteran 
of that decision did not refer to a denial of a claim of 
service connection for depression and he was not advised of 
his appellate rights as to such a denial.  

The July 2005 notice and assistance letter to the Veteran 
referred only to a claim of service connection for PTSD; 
there was no reference to a claim of service connection for a 
psychiatric disorder other than PTSD.  On remand, the AMC/RO 
must clarify whether this is in fact a claim to reopen, 
determine the nature of the Veteran's claim and ensure that 
he is provided appropriate notice and assistance.  In his 
notice of disagreement and Substantive Appeal, the Board 
points out that the Veteran refers to depression and PTSD.  

As the claim for service connection for multiple cancers, 
including appendiceal cancer, has been reopened, the Board 
finds that further development is necessary.  The Veteran is 
seeking service connection for multiple cancers, including 
recurrent bladder tumors, which he contends result from his 
exposure to Agent Orange (AO) in service.  Treatment records 
have identified the tumors as "soft tissue masses."  
Certain soft tissue sarcomas are presumed under 38 C.F.R. 
§ 3.309(e) to be caused by herbicide exposure.  The evidence 
shows that the Veteran also has metastatic appendiceal cancer 
with pseudomyxona pertonei, which is not a type of cancer 
recognized as being caused by AO exposure.  A VA medical 
opinion dated in March 2005 states that the Veteran's cancers 
"are not s.c. secondary to Agent Orange;" however, the 
Board observes that the opinion makes reference to a 
pathology report dated in February 2000, which did not show 
that the Veteran had bladder tumors since bladder cancer was 
first diagnosed in 2004.  Thus, the March 2005 VA opinion 
does not address the nature or etiology of the Veteran's 
current cancer.  Therefore, a remand is required to clarify 
whether the Veteran's bladder tumors may be presumptively due 
to AO exposure in service. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should review the record 
and clarify the nature and procedural 
posture of the Veteran's claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the AMC/RO 
determines that the claim of service 
connection for depression was the subject 
of a prior final decision, the reasons 
for such a determination should be noted 
and the Veteran should be provided 
appropriate notice with regard to a claim 
to reopen.  If it is determined that 
there was no prior final claim, the 
AMC/RO should determine that appropriate 
notice has been provided with regard to 
the expanded claim of service connection 
and all appropriate development, to 
include whether a VA examination is 
necessary, has been undertaken.  

2.  Forward the Veteran's claims file to 
an appropriate VA examiner to determine 
the likely etiology of the Veteran's 
claimed cancers.  After a review of the 
record, the examiner should identify the 
types of cancer with which the Veteran 
has been diagnosed.  With regard to each 
diagnosed cancer, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the cancer is 
related to the Veteran's service, to 
include presumed exposure to herbicides.    

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


